Citation Nr: 9913818	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-12 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1981 to 
June 1991.  

This appeal arose from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Ft. Harrison, Montana 
Medical and Regional Office Center (M&ROC).  The M&ROC denied 
the veteran's claim for entitlement to service connection for 
a back disorder. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDING OF FACT

The claim for entitlement to service connection for a back 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show treatment of the back.  In April 
1982 the veteran reported that he injured his back during 
physical training.  The assessment was muscle strain versus 
bony abnormality.  

After further examination that day, the assessment was muscle 
strain, right sacroiliac region.  Physical restrictions were 
placed on the veteran for five days.  The veteran was seen 
for a follow-up three days later.  He was continuing to have 
pain.  The assessment was muscle strain.  The veteran was 
next seen about a month later, in late May 1982 with right-
sided low back symptoms.  The assessment was sacroiliac joint 
and paravertebral muscle strain.  He was placed under 
physical profile for five days.  The veteran was seen again 
in July 1982 with complaints of low back pain for months.  He 
did feel that his symptoms were better.  The assessment was a 
question of a muscle strain.  

In February 1983 the veteran reported low back pain for four 
days.  The diagnosis was L3 sprain.  Lifting and sit-ups were 
restricted for 48 hours.  He was seen in May 1987 for 
treatment after feeling a pop in his low back while bowling.  
The diagnosis was sacroiliac joint sprain.  A profile was 
issued for seven days.  

A periodic examination report from 1988 does not show any 
abnormality of the back.  The veteran was seen in July 1990 
for back pain.  He stated that he pulled a disc a while back 
and added that his back would hurt when he got out of bed.  
No apparent diagnosis was made.  There was no discharge 
report of record.  

The veteran testified at a hearing in September 1998.  It was 
maintained at the hearing that the veteran had been treated 
for back pain on eight occasions in service.  The veteran 
reported that he had pain on other occasions in service but 
did not seek treatment.  He also reported that from discharge 
to a post service accident in 1996, he had back symptoms but 
did not seek any treatment of the back.  

Private treatment records show treatment of the back after an 
injury at work in March 1996.  X-rays of the lumbar spine 
were normal.  There were some hypertrophic changes of the 
thoracic spine.  The diagnosis was a sprain of the lumbar 
spine.  




The examiner specifically noted that there was no past 
history of either severe back injury or chronic problems with 
the back.  Treatment records show subsequent treatment of the 
low back into 1997.  Records of the facility show no back 
complaints in 1995, prior to the work injury.  

It is the contention of the veteran that pain medication for 
a knee disorder masked pain in the back.  It is also 
contended that the back was weakened due to injuries in 
service, making the back more susceptible to injury.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998). 

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 


For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102 
(1998).


Analysis

The Board's review of the evidentiary record discloses that a 
back disorder was shown in service.  However, there was not a 
chronic disorder and the veteran's post service lumbosacral 
strain was clearly attributed to an intervening work injury.  
On the issue of chronicity, the veteran received treatment of 
the back approximately eight times in service, with most of 
the treatment in 1982 and 1983 and only scattered visits 
thereafter.  A chronic condition was not diagnosed.  

Pursuant to 38 C.F.R. § 3.303(b) if a chronic disorder was 
diagnosed in service, subsequent manifestations of the 
disorder would be service connected even if very remote from 
service.  In this case, even if the veteran's disorder was 
shown to have been chronic in service, there is no medical 
evidence showing that the current disorder is a subsequent 
manifestation of the inservice disorder.  See Savage v. 
Gober, 10 Vet. App.  488 (1997).  The private medical records 
submitted by the veteran do not provide a basis for a finding 
of a nexus between the treatment shown and the veteran's 
service.  In fact the records tend to show that the veteran 
suffered an intervening nonservice connected accident.  



The veteran's claim is predicated on his own lay opinion that 
his back injury in service weakened his back and predisposed 
him to the reinjury after service.  

There is no medical evidence of record to support the 
veteran's contention.  At the time of his post service 
injury, it was obvious that the veteran did recount a history 
of chronic back problems, much less previous injury thereto.  
The examiner, on the basis of what the veteran had recounted, 
specifically recorded that the veteran did not have a prior 
history of either a severe back injury or chronic problems 
with the back

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology of a 
disorder.  Assertions as to these matters are therefore not 
presumptively credible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  As it is the province of trained health care 
professionals to enter conclusions that require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellant's claim for entitlement to service 
connection for a back disorder must be denied as not well 
grounded.  

The Board further finds that the M&ROC has advised the 
appellant of the evidence necessary to establish a well 
grounded claim, and he has not indicated the existence of any 
post service medical evidence that has not already been 
obtained that would well ground his claims. McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  


ORDER

The appellant having not submitted a well-grounded claim of 
entitlement to service connection for a low back disorder, 
his appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

